O’Brien, J. (dissenting) :
I concur with Mr. Justice Patterson in the view that the words “ at and from ” fix a point of time; but I think the conclusion is wrong, that it fixes a point of time from which the lease may be terminated. The• question presented -is: Was the point of time thus fixed one at and from which the privilege was to continue, or was it the date upon which, if thirty days’ prior notice were given, the lease might be canceled ? I think it was just what the language says : that September first was fixed as the time at and from which “ the privilege of canceling this lease ” was to run. If the parties had intended that the first of September was the only time at which *130the lease could be canceled, it would have been most natural for them to say that, in that event,, thirty days’ written notice must be given prior to that date. We find no such language in the clause in question. I, therefore, agree with tlie view taken by the learned trial judge who, in construing this clause, said it was, “ the privilege" of canceling ” that was fixed as of and from September first
Whether this construction, or the one given by Mr. Justice Patterson, is correct, it is quite evident that the meaning of the clause is not “ entirely clear and unmistakable.” If not, then, under the authorities and as held- by the trial judge, resort may be had to parol evidence; and, in the light of such evidence, what the parties intended by the language used becomes “ entirely clear and unmistakable.” For it appears, that, in the negotiations which terminated in the lease, the plaintiff had offered to rent the property for a year at $100 a month, but that if the defendant wanted it for less than a year, the rent would be $125 a month.' By the evidence of a number of witnesses, it was conclusively established that the defendant paid $125.a month, instead of $100, for the privilege of canceling the lease; that it was the intention of the parties that the clause' should confer upon the defendant the right to cancel the lease on the first of September, or at any time thereafter, upon giving thirty days’ written notice ; and that such notice was given, and the premises were vacated accordingly.
As I think,.therefore, that the judgment should be affirmed, I dissent.
Judgment reversed, new trial ordered, costs to appellant to abide event.